Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art references Belinski and Caron (cited belove) do not teach or suggest either  individually nor in combination the recited features of claim 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the voltage difference."  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the output”.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims contain numerous limitations which lack antecedent basis.  See written opinion of 06 September 2018 for complete listing.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Belinski US 9,477,443 B1 in view of Caron et al. US 2016/0117149 A1.

	Belinski teaches:
1. An external intentionality interface apparatus comprising: 
a plurality of sub-atomic-based random signal sources; [Fig. 1 100 A 100B 100C and 100D]
a coupling circuit in signal communication with the plurality of sub-atomic-based random signal sources, configured to combine the randomly-generated signals from said plurality of sub-atomic-based signal sources into a coupled randomly-generated signal [Fig. 1 300 produces random data from the combination of 100A-100D]
capable of being entrained by an external intentionality signal; [This limitation appears to be a statement of intended use or result, as such it has no patentable weight]

a signal amplifier in signal communication with the coupling circuit to amplify the coupled randomly-generated signal; [Fig. 1 180A 180B 180C and 180D]

a dynamic bias circuit to maintain a means-centered bias of the coupled randomly- generated signal; [Fig. 1 310]

	Belinski does not teach the following limitation, however, Caron teaches:
a signal voltage trend indicator [Fig. 4 40 – Digitizer] in signal communication with the signal amplifier and configured to detect the voltage difference between a non-delayed signal and a 

wherein the trend output signal provides an indication of the presence of an external intentionality signal entrained within the coupled randomly-generated signal, each intention-entrained signal being a qualified event.  [This limitation recites the intended use or result of the output of the circuit, as such it has no patentable weight]

It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Caron with those of Belinski to arrive at the invention as claimed.  A person having ordinary skill in the art would have been motivated to combine the teachings because Caron teaches that using a digitizer circuit on an amplified noise signal is useful to create a random bit stream for applications during post-processing in a microprocessor.  (See para. 0076-0077).


	Belinski teaches:


	Belinski teaches:
3. The apparatus of claim 2, wherein the sub-atomic-based random signal sources comprise at least two Zener diodes.  [Col. 3 ll. 23-29, “Random noise units 100A, 1008, 100C and 100D are analog electronic circuits that generate random electronic signals from a physical process such as thermal noise, avalanche noise generated from an avalanche diode, Zener breakdown noise from a reverse-biased Zener diode or other quantum phenomena that tend to be random.”]

	Caron teaches:
4. The apparatus of claim 1, wherein the sub-atomic-based random signal sources comprise a laser photonic source.  [para. 0066]

	Caron teaches:
5. The apparatus of claim 4, further comprising a photonic crystal waveguide interferometer configured to detect a greater phase state coherence and convert this phase state into a variable electrical signal.  [para. 0065-0067]

	Belinski teaches:
6. The apparatus of claim 1, wherein the plurality of randomly-generated signals are capacitively coupled.  [Fig. 2 420, Col. 4 ll. 32-37, “Capacitor 420 decouples the random noise circuit from the low-pass filter 140, which implements an RC filter based on resistor 430 and capacitor 440.”]

	Belinski teaches:
7. The apparatus of claim 1, wherein the dynamic bias circuit is analog.  [Fig. 2]

	Caron teaches:
8. The apparatus of claim 1, wherein the output from the signal voltage trend indicator is a high or low logic state that is subsequently digitally processed using derivative calculations.  [para. 0077]

	Caron teaches:
10. The apparatus of claim 1, wherein the presence of a qualified event in the digitally- processed trend output signal is utilized as a control signal for a device in signal communication therewith.  [para. 0077]

	Belinski teaches:
11. The apparatus of claim 1, further comprising a circuit feedback loop, wherein the circuit feedback loop is configured to: 

automatically adjust the DC bias of the single randomly-generated signal generated from the coupled randomly-generated signals to set the central frequency of a set of higher and lower bandpass filters.  [Fig. 1 310]

	Belinski teaches:
12. The apparatus of claim 10, further comprising a plurality of nodes of multiple randomly-generated signals disposed in proximity to each other node and configured to entrain each other node such that the nodes act collectively to accomplish a programmed directive, via goal directed programming and feedback control processing of a set of filter module settings.  [Fig. 1 100A 100B 100C and 100D]

	Regarding method claims 13-21, these method claims recite the method for using the apparatus of claims 1-8 and 10-12 above and recite substantially similar limitations.  The claims are rejected on the same grounds and rationale as claims 1-8 and 10-12 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY COLLINS/Examiner, Art Unit 2115